Trilliant Exploration Corporation 8-K Exhibit 16 EUGENE M EGEBERG CERTIFIED PUBLIC ACCOUNTANT 2400 Boston Street, Suite 102 Baltimore, Maryland21224 (410) 218-1711 To the Shareholders TRILLIANT EXPLORATION CORP (TTXP) ATTN: Mr. William Lieberman 545 Eighth Avenue, Suite 401 New York, NY10018 March 12, 2012 Resignation Dear Mr. Lieberman Thank you for the appointment to handle the auditing of Trilliant Exploration Corporation last year.Unfortunately I will have to resign as the auditor as my work load is very busy.The resignation has nothing to do with any disagreements with the company and we have not reviewed, audited or compiled any financial statements for the Company. Regards, /s/Eugene M Egeberg Eugene M Egeberg CPA
